Citation Nr: 0334876	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-06 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claim for service 
connection for a nervous disorder.


REMAND

The service medical records show no psychiatric disorder.  
However, the veteran's service personnel records reflect that 
he served in the Navy as a seaman 1st Class in the Pacific 
Theater, to include participation in action at Okinawa from 
May 1945 through October 1945.  While there is no indication 
of medals evincing combat, given the nature of the veteran's 
service, it is at least as likely as not that he engaged in 
combat with the enemy during that time.  Accordingly, the 
Board finds that he is a combat veteran.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In written argument submitted in June 2002, the veteran's 
representative requested a VA psychiatric examination to 
determine if the veteran has a current psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) related to 
combat duty during WW II.  The veteran underwent a VA 
psychiatric examination in May 2001.  The assessment at that 
time was a generalized anxiety disorder.  However, the 
examiner did not address the contended causal relationship or 
specifically determine whether the veteran met the diagnostic 
criteria for PTSD.   

The Board agrees that the requested psychiatric evaluation is 
warranted.  It is pertinent to note that, with claims for 
service connection for PTSD, where the evidence of record 
establishes the veteran engaged in combat, and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and the claimed 
stressor is consistent with the conditions or circumstances 
of the veteran's service, the veteran's lay testimony alone 
is sufficient to establish the occurrence of the claimed in-
service stressor.  38 U.S.C.A. § 1154(b) (West 2002); C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  
Moreover, pursuant to 38 C.F.R. § 3.159(c)(4), when the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, the VA has a duty to 
provide the veteran with a medical examination.  

Given the veteran's combat service and the current diagnosis 
of a psychiatric disorder, it is the Board's judgment that 
there is a duty to provide him with a psychiatric examination 
that includes a determination whether he meets the diagnostic 
criteria for  PTSD and an opinion addressing the question of 
whether he has a current psychiatric disorder related to such 
service.  

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  In order to comply under the VCAA, the veteran must 
be notified as to what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The RO should further note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, 345 
F.3d 1334. 

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
further take any necessary measure to 
reconcile adjudication of this case with 
the holding of the Federal Circuit in 
Paralyzed Veterans of America (PVA), et 
al. v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).

2.  The RO should contact the veteran and 
request that he identify any medical 
records relating to evaluation or 
treatment for a psychiatric disorder since 
service.  Any records that are obtained 
should then be associated with the claims 
file.  

3.  After obtaining any applicable 
records, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
psychiatric examination for the purpose of 
determining the nature, extent and 
etiology of any psychiatric disorder that 
may be present, to include PTSD.  

The RO should send the claims file to the 
psychiatric examiner for review, and the 
clinician should indicate that the claims 
file was reviewed, to include service 
department records.  Following a review of 
the relevant medical evidence in the 
claims file, the medical history, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner should 
opine whether the diagnostic criteria for 
PTSD are met and whether it is at least as 
likely as not (i.e., 50 percent or higher 
likelihood) that any psychiatric disorder 
that may be present, to include PTSD, is 
causally related to any incident of 
service, to include combat duty in the 
Pacific Theater during WW II.
  
4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
psychiatric disorder, to include PTSD, 
with consideration of all of the evidence 
obtained since the October 2002 Statement 
of the Case.      

6.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the May 2002 Statement 
of the Case.  A reasonable period of time 
for a response should be afforded.
  
Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




